14-1914
     Lin v. Lynch
                                                                                       BIA
                                                                                    Hom, IJ
                                                                               A201 119 987
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   2nd day of July, two thousand fifteen.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            BARRINGTON D. PARKER,
 9            RICHARD C. WESLEY,
10                 Circuit Judges.
11   _____________________________________
12
13   YISHOU LIN,
14            Petitioner,
15
16                  v.                                               14-1914
17                                                                   NAC
18
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Farah Loftus, Century City,
25                                       California.
26
27   FOR RESPONDENT:                     Benjamin C. Mizer, Acting Assistant
28                                       Attorney General; Ernesto H. Molina,
29                                       Jr., Assistant Director; Tracey N.
1                                  McDonald, Trial Attorney, Office of
2                                  Immigration Litigation, United
3                                  States Department of Justice,
4                                  Washington, D.C.
5
6          UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review is

9    DENIED.

10         Petitioner Yishou Lin, a native and citizen of the People’s

11   Republic of China, seeks review of a May 16, 2014, decision of

12   the   BIA   affirming   a   February   14,   2012,   decision   of   an

13   Immigration Judge (“IJ”) denying Lin’s application for asylum,

14   withholding of removal, and relief under the Convention Against

15   Torture (“CAT”).    In re Yishou Lin, No. A201 119 987 (B.I.A.

16   May 16, 2014), aff’g No. A201 119 987 (Immig. Ct. N.Y. City Feb.

17   14, 2012).      We assume the parties’ familiarity with the

18   underlying facts and procedural history in this case.

19         We have reviewed the IJ’s decision as modified by the BIA,

20   i.e., minus the basis for denying relief that the BIA declined

21   to consider (the IJ’s finding that Lin’s asylum application was

22   untimely and the IJ’s denial of CAT relief).         See Xue Hong Yang

23   v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).          The

24   applicable standards of review are well established.                 See


                                       2
1    8 U.S.C. § 1252(b)(4)(B); see also Yanqin Weng v. Holder, 562

2    F.3d 510, 513 (2d Cir. 2009).

3    Past Persecution

4         It is undisputed that Lin is not eligible for asylum solely

5    on the basis of his wife’s forced family planning procedures.

6    See Shi Liang Lin v. U.S. Dep’t of Justice, 494 F.3d 296, 309-310

7    (2d Cir. 2007).    Nevertheless, he can still qualify for asylum

8    or withholding of removal by demonstrating that: (1) he engaged

9    in “resistance” to the family planning policy; and (2) he

10   suffered harm rising to the level of persecution, or he has a

11   well-founded fear or likelihood of suffering such harm as a

12   direct result of his resistance.    Id. at 313; see also 8 U.S.C.

13   § 1101(a)(42); 8 C.F.R. § 1208.16(b).

14        The agency did not err in finding that, even assuming that

15   Lin engaged in resistance to the family planning policy, he

16   failed to establish that he suffered persecution on account of

17   that resistance.     Although he claimed that family planning

18   officials beat him, he did not allege that he suffered any

19   serious or lasting harm as a result.   See Jian Qiu Liu v. Holder,

20   632 F.3d 820, 822 (2d Cir. 2011) (“We have never held that a

21   beating that occurs within the context of an arrest or detention

22   constitutes persecution per se.”); Mei Fun Wong v. Holder, 633

                                     3
1    F.3d 64, 72 (2d Cir. 2011) (“We have emphasized that persecution

2    is an extreme concept that does not include every sort of

3    treatment       our   society    regards           as   offensive.”     (internal

4    quotation marks omitted)).            Furthermore, Lin did not allege

5    that the family planning fine imposed caused him “severe

6    economic disadvantage” as required to demonstrate economic

7    persecution.      In re T-Z-, 24 I. & N. Dec. 163, 170-75 (BIA 2007);

8    see also Guan Shan Liao v. U.S. Dep’t of Justice, 293 F.3d 61,

9    70 (2d Cir. 2002).             Because Lin did not demonstrate past

10   persecution, he was not entitled to a presumption of a

11   well-founded      fear    of    future       persecution.         See   8 C.F.R.

12   § 1208.13(b)(1).

13   Well-Founded Fear of Persecution

14          Absent    past    persecution,         an    applicant    may    establish

15   eligibility for asylum by demonstrating a well-founded fear of

16   future persecution, 8 C.F.R. § 1208.13(b)(2), which must be

17   both    subjectively       credible          and    objectively    reasonable,

18   Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).

19   The    agency    reasonably      found        speculative       Lin’s   fear   of

20   persecution under the family planning policy because he lived

21   unharmed in China from his 2001 altercation with family planning

22   officials until his departure from that country in 2010.                       See

                                              4
1    Jian Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005) (holding

2    that a fear is not objectively reasonable if it lacks “solid

3    support” in the record and is merely “speculative at best”).

4    That finding was dispositive of asylum and withholding of

5    removal because those claims were based on the same factual

6    predicate.    See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

7    2006).

8         For the foregoing reasons, the petition for review is

9    DENIED.    As we have completed our review, any stay of removal

10   that the Court previously granted in this petition is VACATED,

11   and any pending motion for a stay of removal in this petition

12   is DISMISSED as moot.    Any pending request for oral argument

13   in this petition is DENIED in accordance with Federal Rule of

14   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

15   34.1(b).

16                                 FOR THE COURT:
17                                 Catherine O=Hagan Wolfe, Clerk




                                     5